DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-27 are pending and presented for examination. Claims 1 and 13 were amended via the instant response dated 13 May 2022 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 13 May 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejections of claims 1, 2, 7-10, 12, 20 and 26 under 35 U.S.C. 102(a)(1) over Sun and the rejection of claims 11, 22 and 27 under 35 U.S.C. 103 over the same are WITHDRAWN over the instant traversal.
The traversal is that the particles produced by Sun are not water-soluble (Remarks at 8) which is persuasive. Sun discloses production of water soluble particles, however this requires further steps and it is not something that they would do to the initial particles and then age and then make water soluble again and there is nothing in Sun that suggests doing such.

The rejection of claims 1-6, 9-17 and 19-26 under 35 U.S.C. 103 as being unpatentable over Cai in view of Hyeon is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that “Cai discloses nanoparticles of various sizes and specifies the method for calculating the average size . . . “ (Remarks at 10). The mere disclosure of an average particle size (in this case 6.8 nm) does not mean that uniform particles are not formed. Applicants own disclosure sets forth that uniform particles still have a standard deviation (See Instant Specification at [0044]). Cai in multiple points discloses monodisperse which is equivalent to “uniform”. As such, this argument is not persuasive.
The traversal continues in that “Hyeon disclose the use of iron nanoparticles in the initial mixture, not iron oxide particles” (Remarks at 10). This is noted and is correct, however the underpinning of nucleating growth via addition of additional reactants for further growth still exists and it is not apparent that this would be non-analogous or otherwise why one of ordinary skill in the art would not consider the disclosure of Hyeon for further nucleation and growth (Hyeon at 12800 L col). Thusly, even though further processing is required for oxide production, the concept of additional reactant being added to yield larger (and monodisperse) particles still holds true, and also that the ratio control of precursor amount can control size which covers Applicants arguments against claim 13 and 20 also. Hyeon at 12800 R col also suggests that the process need not involve a separate oxidation step, the usage of iron pentacarbonyl, TMA, and surfactant produces magnetic oxide nanoparticles without a separate step and the further inclusion of reactant thereafter given the rest of the disclosure would also motivate one of ordinary skill in the art.

The rejection of claims 1-26 under 35 U.S.C. 103 over Miguel in view of Hyeon is MAINTAINED and updated below to reflect the instant amendment.
The traversal begins with, “Miguel discloses nanoparticles of various sizes with the TEM showing a broad distribution and further graphs the standard deviation of the particle size distribution illustrating the various sizes” (Remarks at 13). This is not persuasive as “Fig. 1(b)” discloses uniform particles (Note also Miguel at 8350 L col). As noted in the response to the traversals against Cai, applicants do not define what uniform means, their specification presents that a standard deviation inherently exists and in this case it is 8.5+/-0.9 nm (So a standard deviation of 10%) but this cannot be construed as a definition so the fact Miguel discloses “uniform” the Office must construe this characterization as still meeting “uniform” as claimed. Applicants may want to specifically claim the standard deviation to get around this.
The traversal continues against Hyeon in the same vain as that against Hyeon in the Cai rejection and as such Applicants are directed to the Cai in view of Hyeon response.

The rejection of claims 1, 2, 4-13, 16-24, 26 and 27 under 35 U.S.C. 103 over Gunay in view of Hyeon is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that “Gunay discloses nanoparticles of ‘a very small crystallite size’ . . . prioritizes a narrow size distribution and indicates no reason or motivation for increasing or changing the size of the nanoparticles” (Remarks at 16). Gunay need not disclose a motivation to increase size, there is no motivation in Gunay to not perform such. Gunay discloses in various portions that the particles are monodisperse, and actually discloses a standard deviation of 0.2 nm which implies particles which are more uniform than those discussed in the Instant Specification as discussed in the response to the traversal against Cai in view of Hyeon.
The traversal continues against Hyeon in the same vain as that against Hyeon in the Cai rejection and as such Applicants are directed to the Cai in view of Hyeon response.
Applicants further traverse Gunay arguing that “it is important to develop magnetic nanoparticles with a narrow size distribution using small molecular compounds to reduce the need for such coatings and the subsequent negative effects of the increased size . . . Therefore, Gunay explicitly teaches away from methods to increase particle size as suggested by the Examiner” (Remarks at 18). Gunay explicitly discloses not wanting long chain polymer coatings (Gunay at 2415 R col), this is not equivalent to teaching away a desire to increase size, it merely wants to avoid polymers which effects the ability for the effect of magnetic properties via coating not necessarily via an increase in size. Larger particles are known to still be magnetic as disclosed in the prior art of record (See especially Sun).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-17 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Hyeon.
Regarding claims 1, 2, 4, 9 and 10, Cai discloses a method for synthesizing water-soluble metal oxide nanoparticles (Cai at 370 R col) comprising:
a. Heating a first reaction mixture at a predetermined temperature for a predetermined time duration with continuous stirring to obtain a second reaction mixture that comprises water-soluble metal oxide nanoparticles of a first size having a uniform/monodisperse size (Cai at 369 L col), the first reaction mixture comprising iron acetylatecetonat and triethylene glycol (Cai at 367 L col).
However, Cai does not expressly state adding additional reactant to the second reaction mixture nor further heating.
Hyeon in a method of making iron-based nanoparticles (Hyeon at “Abstract”) discloses addition of more iron oxide precursor to the solution having nanoparticles therein with aging at the same temperature and time as the initial step (Hyeon at 12800 L col) which also results in uniform particles (Hyeon at 12800).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Cai in view of the precursor and aging of Hyeon. The teaching or suggested motivation in doing so being growth of larger particle sizes (Id.).
As to claim 3, DEG can also be utilized (Cai at 367 L col).
With respect to claims 5 and 6, an initial heating at 1300 C of the precursors occurs for 2 hours (Hyeon at 12799 L col).
Regarding claim 11, the rejection of claim 11 from Sun is hereby incorporated by reference in its entirety.
As to claim 12, the diameter goes from 4 to 11 nm (Hyeon at 12800).
Regarding claims 13-15, Cai discloses a method of forming a water-soluble metal oxide nanoparticle of varying sizes (7.2+/-1.2 nm, Cai at 369 L col) comprising:
a. Performing a first heating operation on a reaction mixture at an initial temperature for an initial time duration wherein the reaction mixture comprises a first predetermined amount of areactant and a polyol (iron acetylacetonate and D/T-EG, Cai at 367 L col and Hyeon at 12799 L col);
b. Performing a second heating operation on the reaction mixture obtained (Hyeon at 12800) obtained from the first heating operation at a predetermined temperature for a predetermined time duration to obtain water-soluble metal oxide nanoparticles of a first selected size (Cai at 367 L col), adding a predetermined amount of the reactant to the reaction mixture obtained from the second heating operation wherein the first predetermined amount of the reactant added during the first heating operation is determined by the selected first size (Cai at 367 L col); and
c. Performing a third heating operation on the reaction mixture obtained from adding the predetermined amount of the reactant, at the predetermined temperature and predetermined time duration to obtain water-soluble metal oxide nanoparticles of a second preselected size (Hyeon at 12800) wherein the second predetrmiend amount of the reactant added is determined by the selected second size (Id.).
The rejection of claims 16, 17 and 19 is considered equivalent to that of claims 4, 6 and 9.
Concerning claims 20, 22 and 26, Cai and Hyeon disclose a method of forming water-soluble iron oxide nanoparticles having incremental particle sizes (Hyeon discloses this via aging, Hyeon at 12800) comprising:
a. Performing a heating operation on a reaction mixture at a predetermined temperature for a predetermined time duration to obtain water-soluble metal oxide nanoparticles (Cai at 370 R col) of a first size, the reaction mixture comprising a reactant and a polyol (iron acetylacetonate and D/T-EG respectively, Cai at 367 L col); and
Performing recursively an addition operation of a predetermined amount of the reactant to the reaction mixture obtained from a previous heating operation and a heating operation on the reaction mixture obtained from the addition operation, at the predetermined temperature for the predetermined time duration to obtain water-soluble metal oxide nanoparticles (Hyeon at 799-800),
Wherein the particle size of water-soluble metal oxide nanoparticles obtained from every heating operation is greater than the particle size of water-soluble metal oxide nanoparticles obtained from a previous heating operation as repetition of the aging aspect to increase particle sizes would be an obvious expedient to increase particle size as aging is known to do this, especially as per Hyeon (see supra regarding claim 11 and also meeting claim 22).
Claim 21 is equivalent to that of claims 5 and 6 and is rejected for the same reasons.
As to claim 23, given application of the same method of making the same transversal relaxivity of 425 and longitudinal of 32/mMol-s is expected for 9 nm iron oxide nanoparticles though this cannot be tested by the Office. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
	With respect to claim 24 and 25, the rejection of these claims from Sun is hereby incorporated by reference.

Claims 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Miguel in view of Hyeon.
Regarding claims 1-4 and 8-10, Miguel discloses a method for synthesizing water-soluble metal oxide nanoparticles (iron oxide, Miguel at 8348 L col) comprising:
a. Heating a first reaction mixture at a predetermined temperature and time (240 C for 1 hour, Miguel at “Table 1”) to prepare a second reaction mixture comprising a water-soluble metal oxide nanoparticle of a uniform size (Miguel at 8349) wherein the first reaction mixture comprises iron acetylacetonate and DEG (Id.).
However, Miguel does not expressly state continuous stirring nor adding additional reactant and further heating.
Hyeon in a method of forming iron nanoparticles discloses continuous vigorous stirring and addition of more iron precursor to form a third reaction mixture which is then heated at the reflux temperature (and thusly the same time; Hyeon at 12799-12800) of a larger uniform size (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Miguel in view of the addition and further heating of Hyeon. The teaching or suggested motivation in doing so being an increase in particle size (Id.).
With respect to claims 5 and 6, an initial heating at 1300 C of the precursors occurs for 2 hours (Hyeon at 12799 L col). Miguel also discloses heating at 180 C for 1 hour just for claim 5.
As to claim 7, separation of the nanoparticles from the reaction mixture is performed which is then washed to remove impurities (Miguel at 8349 R col).
Regarding claim 11, the rejection of claim 11 from Sun is hereby incorporated by reference in its entirety.
As to claim 12, the diameter goes from 4 to 11 nm (Hyeon at 12800).
With respect to claims 13-19, Miguel in view of Hyeon discloses a continuous synthesis method for water-soluble metal oxide nanoparticles of varying sizes (4-1 nm, Hyeon at 12800) comprising:
a. Performing a first heating operation on a reaction mixture at an initial temperature (180 C) for an initial time duration (1 hour), the reaction mixture comprising iron acetylacetonate and DEG (Miguel at 8349 L col though Hyeon discloses that lower temperatures can be utilized on precursor reagents such as 100 C for 1 hour, Hyeon at 12799 L col) with a first predetermined amount of the reactant and polyol (Miguel at 8349 L col);
b. Performing a second heating operation at 240 C for 1 hour to obtain water-soluble iron oxide nanoparticles of a first size (Miguel at 8350 R col discloses that the amount of iron acetylacetonate added controls the particle size so this meets all predetermined amount addition aspects and particle size control) and then adding a predetermined amount as determined by the amount of reactant added during the first heating operation based on the first size (Id.) of the reactant to the reaction mixture obtained therefrom (Miguel at 8349 and Hyeon at 12800); and
c and d. Performing a third heating operation at the reflux temperature and time on the reaction mixture from step b to form water-soluble metal oxide nanoparticles of a larger size (Id.) to perform a selected second size (Hyeon at 12800) wherein the second predetermined amount of the reactant added is determined by the selected second size (as Miguel discloses the amount of iron acetylacetonate added can control the overall particle size, one of ordinary skill in the art would be motivated to control the particle size based on this disclosure).
With respect to claims 20, 22, 25 and 26, Miguel in view of Hyeon discloses a method of synthesizing water-soluble iron oxide nanoparticles having incremental particle sizes (as the particle size increases in Hyeon, Miguel at 8349 and Hyeon at 12800) comprising the steps of:
a. Performing a heating operation on a reaction mixture at 240 C for 1 hour with DEG and iron acetylacetonate to obtain water-soluble iron oxide nanoparticles of a first size (Miguel at 8349); and
b. Performing recursively an additional operation by adding a predetermined amount of reactant to the reaction mixture from a previous heating operation and further heating for the predetermined temperature for the predetermined time to obtain a water-soluble iron oxide nanoparticle (Hyeon at 12800 notes that you can add additional precursor before further aging at the reflux temperature, this would be something one of ordinary skill in the art would repeat to increase the particle size further and as such motivation for doing such exists as discussed in the rejection of claim 11 over Sun which is hereby incorporated by reference), wherein the particle size increases after every heating operation (Id.).
As to claim 21, a first heating operation on a reaction mixture at an initial temperature (180 C) for an initial time duration (1 hour), the reaction mixture comprising iron acetylacetonate and DEG (Miguel at 8349 L col though Hyeon discloses that lower temperatures can be utilized on precursor reagents such as 100 C for 1 hour, Hyeon at 12799 L col).
As to claim 23, given application of the same method of making the same transversal relaxivity of 425 and longitudinal of 32/mMol-s is expected for 9 nm iron oxide nanoparticles though this cannot be tested by the Office (see MPEP 2112 V).
The rejection of claim 24 from Sun is hereby incorporated by reference.

Claims 1, 2, 4-13, 16-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gunay in view of Hyeon.
Regarding claims 1, 2, 4 and 8-10, Gunav discloses a method for forming water-soluble iron oxide nanoparticles (Gunav at “Abstract”) comprising:
a. Heating a first reaction mixture at a predetermined temperature for a predetermined time duration (210 C/2 hours) with continuous stirring to obtain a second reaction mixture that comprises water-soluble metal oxide nanoparticles of a first uniform size the reaction mixture comprising iron acetate and TEG (Gunay at 2416).
However, Gunay does not expressly state adding a first predetermiend amount of the reactant to the second reaction mixture which is then heated at the predetermined temperature and time to yield a second metal oxide nanoparticle.
Hyeon in a method of forming iron nanoparticles discloses continuous vigorous stirring and addition of more iron precursor to form a third reaction mixture which is then heated at the reflux temperature (and thusly the same time; Hyeon at 799-800) of a larger uniform size (Id.).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Gunay in view of the addition and further heating of Hyeon. The teaching or suggested motivation in doing so being an increase in particle size (Id.).
With respect to claims 5 and 6, an initial heating at 1300 C of the precursors occurs for 2 hours (Hyeon at 12799 L col).
Turning to claim 7, the obtained nanoparticle is washed and magnetically separated before being washed with ethanol which meets purification as it removes unwanted reagents (Gunay at 2416 R col).
Regarding claim 11, the rejection from Sun from above is hereby incorporated by reference.
Turning to claim 12, 9.5+/-0.2 nm initial (Gunay at 2419 L col) and 11 nm in Hyeon after aging at reflux (Hyeon at 12799 R col).
With respect to claims 13, 16-19 and 26, Gunay in view of Hyeon discloses a method of continuous synthesis of water-soluble iron oxide nanoparticles (Gunay at “Abstract”) of varying sizes (due to increase in sizes as per Hyeon at 12799) comprising:
a. Performing a first heating operation on a reaction mixture at an initial temperature (100 C for 1 hour, Hyeon at 12799 L col), the reaction mixture comprising a first predeteremined amount of an iron precursor (Though in the combination this would be on iron acetate and DEG, Gunay at 2416 L col);
b. Performing a second heating operation on the reaction mixture obtained from step a at 210 C for 2 hours (reflux conditions, Gunay at 2419 L col) to obtain water-soluble metal oxide nanoparticles of a first selected size and then adding a predetermined amount of the reactant to the reaction mixture obtained from step b based on that selected size (Hyeon at 12800); and
Performing a third heating operation under the same reflux conditions (Hyeon at 12799 L col) to obtain a second metal oxide nanoparticle having a larger second selected size.
The rejection of claim 17 is equivalent to that of claims 5 and 6 and is rejected for the same reasons.
Regarding claims 20 and 27, Gunay in view of Hyeon discloses a method of synthesizing water-soluble iron oxide nanoparticles having incremental particle sizes (Gunay at 2416 L col and Hyeon at 12800) comprising:
a. Performing a heating operation on a reaction mixture at a predetermined time and temperature (210 C/2 hours, Gunay at 2416 L col) to yield a water-soluble metal oxide nanoparticles of a first size from iron acetate and TEG (Id.); and
Hyeon discloses performing a second heating operation after adding a reactant to the reaction mixture under the same refluxing conditions yielding a second larger particle. While further recursion of such is not expressly stated, it would be obvious to do the same over and over to achieve larger particle sizes as discussed supra in the Sun and the Cai in view of Hyeon rejections thusly every single nanoparticle is larger than that of the previous step.
The rejection of claim 21 and 22 are equivalent to that of claims 5 & 6 and 12 respectively which are hereby incorporated by reference.
As to claim 23, given application of the same method of making the same transversal relaxivity of 425 and longitudinal of 32/mMol-s is expected for 9 nm iron oxide nanoparticles though this cannot be tested by the Office (see MPEP 2112 V).
With respect to claim 24, iron acetate has a decomposition temperature of 150 C to which the Examiner takes official notice of and this is below that of 285 C boiling point of TEG.

Conclusion
Claims 1-27 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759